The charter of the Supreme Lodge Knights of Honor, which provides for the payment of a sum of money upon the death of a member “ to his family or as he may direct,” has been correctly construed by the order as allowing the member to designate as his beneficiary any person, whether a member of his family or not. The privilege thus reserved to the member is a power of appointment of a recipient of a fund, which power is revocable, with the consent of the order and in conformity to-its rules and regulations, at the will of the member who has made such an appointment. The beneficiary thus appointed by a member of the order has no vested interest in fund by reason of the appointment, but-takes an interest subject to the power of the member to revoke the appointment, with the consent of the order, and in conformity to its-rules and regulations. — Insurance Law Journal.